Citation Nr: 1044921	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-25 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to October 
1993.

This matter originates from a September 2004 rating decision by 
which the RO, inter alia, denied service connection for PTSD.  In 
a July 2009 rating decision, the Board of Veterans Appeals 
(Board) granted service connection for PTSD but remanded the 
issue of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD pursuant to the decision of 
the United States Court of Appeals (Court) decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that 
the scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed Court the 
claimant's description of the claim, reported symptoms, and the 
other information of record).  The issue of entitlement to 
service connection for an acquired psychiatric disorder other 
than PTSD remains before the Board. 

In July 2009, the Board also remanded the issue of entitlement to 
service connection for hepatitis C for the preparation of a 
statement of the case, as the claim was denied by rating decision 
dated in September 2004, and the Veteran filed a notice of 
disagreement in October 2004, but a statement of the case was not 
issued.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2010) 
(the procedures for initiating and perfecting appeals of 
unfavorable RO determinations to the Board).  The Board, 
therefore, asked that a statement of the case as to the issue of 
entitlement to service connection for hepatitis be issued.  
Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a 
statement of the case in June 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Because the RO did not fully comply with the Board's July 2009 
remand instructions, remedial action is required as described 
below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).  

In a July 2009 decision, the Board granted service connection for 
PTSD and remanded to the RO the matter of entitlement to service 
connection for an acquired psychiatric disorder other than PTSD 
pursuant to Clemons.  In connection with the foregoing issue, the 
Board asked that a VA psychiatric examination be scheduled.  The 
remand instructions, in pertinent part, read as follows:

The Veteran should be accorded a VA 
examination for psychiatric disorders.  The 
examination work sheets for psychiatric 
disorders other than PTSD should be used.  
The examination report should include a 
detailed account of all psychiatric pathology 
found to be present.  In rendering these 
opinions, the examiner is requested to 
attempt to reconcile the various mental 
health diagnoses of record.  The examiner 
should specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated from 
one disorder or another, it should be 
specified.  The examiner is requested to 
indicate whether it is at least as likely as 
not (50% probability) that any current 
psychiatric disorder (other than PTSD) is 
related to an event, injury, or disease in 
service.  The entire claims folder and a copy 
of this remand must be made available to and 
reviewed by the examiner in connection with 
the examination.  A complete rationale must 
be provided for all opinions expressed.

A VA mental disorders examination was conducted in August 2009.  
The examiner erroneously indicated that the examination was for 
review of an already service-connected mental disorder.  The 
examiner diagnosed PTSD, severe major depressive disorder, 
substance abuse in full sustained remission, and bipolar 
affective disorder by history.  Regarding bipolar affective 
disorder, the Veteran indicated that symptoms of mania were 
"much improved" pursuant to medication.  

The Board finds that the August 2009 examination report is 
inadequate because the examiner did not specify the etiologies of 
the psychiatric disorders noted with the exception of major 
depressive disorder, which she indicated was related to PTSD.  An 
October 2004 written opinion provided by one of the Veteran's 
treating VA physicians stated that the Veteran had bipolar 
disorder, manifested by "impressive mood disturbances" and 
suicidal thoughts, which had its onset during military service.  

Due to the foregoing examination deficiencies, the Board asks 
that another VA mental disorders examination be scheduled and 
that the examination instructions be heeded.  The Board 
emphasizes that an opinion regarding etiology is needed for 
psychiatric disorders controlled with medication as well as for 
psychiatric disorders in remission if the remission began after 
January 2004.

To ensure that the record is complete, New Orleans VA Medical 
Center (MC) mental health treatment records dated from July 15, 
2009 to the present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of mental health 
treatment provided to the Veteran at the New 
Orleans VAMC (and related outpatient clinics) 
dating from July 15, 1009 to the present.

2.  Following the completion of the above 
development, The Veteran should be accorded a 
VA examination for psychiatric disorders.  
The examination work sheets for psychiatric 
disorders other than PTSD should be used.  
The examination report should include a 
detailed account of all psychiatric 
pathology found to be present.  In 
rendering these opinions, the examiner is 
requested to attempt to reconcile the 
various mental health diagnoses of 
record.  The examiner should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder or 
another, it should be specified.  The 
examiner is requested to indicate whether 
it is at least as likely as not (50% or 
greater probability) that any current 
psychiatric disorder (other than PTSD) 
is related to an event, injury, or 
disease in service OR to another 
service-connected disability.  The entire 
claims folder and a copy of this remand must 
be made available to and reviewed by the 
examiner in connection with the examination.  
A complete rationale must be provided for all 
opinions expressed.

If symptoms of a psychiatric disorder are 
lacking due to the effectiveness of 
medication, the examiner should still opine 
regarding etiology as requested above.  
Similarly, the etiology of any psychiatric 
disorder that is found to be in remission 
should be provided if the remission began 
after January 2004.

3.  After the above actions have been 
completed, the Veteran's service connection 
claim for an acquired psychiatric disorder 
other than PTSD should be readjudicated.  If, 
upon readjudication, the benefit sought on 
appeal remains denied, the Veteran should be 
provided a supplemental statement of the 
case.  The RO should allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


